
	
		I
		111th CONGRESS
		2d Session
		H. R. 5217
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for distribution to States of revenues under
		  the Geothermal Steam Act of 1970 as provided in that Act, and for other
		  purposes.
	
	
		1.Distribution of revenues to
			 States in accordance with Geothermal Steam Act of 1970
			(a)RepealSection 423 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2010 (division
			 A of Public Law 111–88; 123 Stat. 2961) is repealed.
			(b)Effective
			 dateThis section shall take effect October 1, 2009.
			
